The opinion of the court was delivered by
Magie, J.
The argument in this case was addressed solely to the question whether a typewriting machine was an article of personal baggage, for the loss of which, or for injury to which, the carrier of a passenger would be liable.
In my judgment, the question thus argued is not presented and cannot be considered.
It is well settled that the liability of carriers of passengers, in respect to the carriage of what is called passengers’ personal baggage, arises out of and is incident to their liability in respect to the carriage of the passengers themselves. While it is true that the liability of such carriers for injuries received by passengers only arises when such injuries result from the carriers’ negligence, and their liability for injuries to passengers’ baggage is that of common carriers of goods and as insurers against all perils except those proceeding from an act of God or of the public enemy, yet the liability is single and arises solely from the relation of passenger and carrier. Hutch. Carr., § 678; Story Bailm., § 499.
If the relatiotf of passenger and carrier is considered as founded on contract, the payment of the passenger’s passage money is the single consideration for the contract to carry both the passenger and his personal baggage. If that relation is considered as raising a duty independent of contract (Delaware, Lackawanna and Western Railroad Co. v. Trautwein, *28923 Vroom 169), it is a duty owed to the passenger to carry him and his personal baggage.
' The case shows no misconduct on the part of the railroad company occasioning the injury to the machine on which an action of trespass could be maintained.
Upon the facts shown, I think it obvious that the plaintiffs below had no enforceable right of action against the railroad company. The contract of carriage was made by it with Herbert W. Knight, and the firm is not in privity therewith. The duty arising from its reception of said Knight as passenger, was owed to him and not to his firm. There is nothing on which the railroad company can be charged with any liability to the plaintiffs below. Upon similar facts this conclusion has been elsewhere reached. Weed v. Saratoga, &c., Railroad Co., 19 Wend. 534; Stimson v. Connecticut River Railroad Co., 98 Mass. 83; Dunlap v. International Steamboat Co., 98 Mass. 371; Alling v. Boston and Albany Railroad Co., 126 Mass. 121; Becker v. Great Eastern Railway Co., L. R., 5 Q. B. 241.
Whether Herbert W. Knight could maintain an action against the railroad company upon these facts, is a question not before us, and on which no ppinion can be expressed.
This objection to the judgment below is substantially presented by the reasons filed.
The result is that the judgment must be reversed, with costs.